Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 1 of 79 Page ID
                                 #:1903
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 2 of 79 Page ID
                                 #:1904
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 3 of 79 Page ID
                                 #:1905
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 4 of 79 Page ID
                                 #:1906
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 5 of 79 Page ID
                                 #:1907
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 6 of 79 Page ID
                                 #:1908
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 7 of 79 Page ID
                                 #:1909
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 8 of 79 Page ID
                                 #:1910
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 9 of 79 Page ID
                                 #:1911
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 10 of 79 Page ID
                                 #:1912
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 11 of 79 Page ID
                                 #:1913




                                                                    CAR 0341
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 12 of 79 Page ID
                                 #:1914
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 13 of 79 Page ID
                                 #:1915
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 14 of 79 Page ID
                                 #:1916
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 15 of 79 Page ID
                                 #:1917
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 16 of 79 Page ID
                                 #:1918




                                                                    CAR 0346
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 17 of 79 Page ID
                                 #:1919
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 18 of 79 Page ID
                                 #:1920
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 19 of 79 Page ID
                                 #:1921
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 20 of 79 Page ID
                                 #:1922
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 21 of 79 Page ID
                                 #:1923




                                                                    CAR 0351
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 22 of 79 Page ID
                                 #:1924
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 23 of 79 Page ID
                                 #:1925
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 24 of 79 Page ID
                                 #:1926
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 25 of 79 Page ID
                                 #:1927
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 26 of 79 Page ID
                                 #:1928




                                                                    CAR 0356
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 27 of 79 Page ID
                                 #:1929
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 28 of 79 Page ID
                                 #:1930
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 29 of 79 Page ID
                                 #:1931
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 30 of 79 Page ID
                                 #:1932
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 31 of 79 Page ID
                                 #:1933
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 32 of 79 Page ID
                                 #:1934
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 33 of 79 Page ID
                                 #:1935
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 34 of 79 Page ID
                                 #:1936
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 35 of 79 Page ID
                                 #:1937
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 36 of 79 Page ID
                                 #:1938




                                                                    CAR 0366
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 37 of 79 Page ID
                                 #:1939
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 38 of 79 Page ID
                                 #:1940




                                                                    CAR 0368
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 39 of 79 Page ID
                                 #:1941




                                                                    CAR 0369
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 40 of 79 Page ID
                                 #:1942
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 41 of 79 Page ID
                                 #:1943
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 42 of 79 Page ID
                                 #:1944
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 43 of 79 Page ID
                                 #:1945
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 44 of 79 Page ID
                                 #:1946




                                                                    CAR 0374
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 45 of 79 Page ID
                                 #:1947
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 46 of 79 Page ID
                                 #:1948




                                                                 CAR 0376
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 47 of 79 Page ID
                                 #:1949
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 48 of 79 Page ID
                                 #:1950




                                                                    CAR 0378
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 49 of 79 Page ID
                                 #:1951
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 50 of 79 Page ID
                                 #:1952
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 51 of 79 Page ID
                                 #:1953
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 52 of 79 Page ID
                                 #:1954
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 53 of 79 Page ID
                                 #:1955
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 54 of 79 Page ID
                                 #:1956
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 55 of 79 Page ID
                                 #:1957
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 56 of 79 Page ID
                                 #:1958
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 57 of 79 Page ID
                                 #:1959




                                                                    CAR 0387
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 58 of 79 Page ID
                                 #:1960




                                                                    CAR 0388
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 59 of 79 Page ID
                                 #:1961
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 60 of 79 Page ID
                                 #:1962
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 61 of 79 Page ID
                                 #:1963
 Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 62 of 79 Page ID
                                  #:1964


  IOE     PII      /A     PII

  Question/Concern:
  Requestor lives at the stash house where CBP arrested her parents while in possession of cocaine and
  bulk cash. Should she be granted DACA?


  Background:
  09/06/2012 – Juvenile charge for Remain at Scene of Riot/etc.
  •        01/28/2015 – charged for Trespass, Injure Property. The case appears to be dismissed.
  •        04/24/2017 – Customs & Border Patrol (CBP) arrested the requestor’s parents at        PII
      , Los Angeles, and seized $630,000 and 15lbs cocaine. CBP investigation has determined that her
  parents head the Rueda Transnational Criminal Organization (TCO). The requestor arrived at the scene
  during the arrest. She listed this address as her residence from 1/1/01-4/1/17 on her DACA request.
  •        05/18/2017 – CBP went to her current residence to search for specific targets associated with
  the Rueda TCO. She was arrested at the scene for immigration violation.
  •        11/08/2017 – Removal proceedings hearing.


  Vetting:
LEP




  Analysis:
  Although there is no evidence the requestor has ever been directly involved in her parents’ TCO
  operation, she has lived with them into adulthood. CBP encountered her at two different stash houses
  targeted in their investigation. CBP classifies her as an associate to the Rueda TCO by virtue of familial
  relation in LEP

  Since the requestor has lived into adulthood at both addresses being targeted by the investigation, it is
  very likely that she is aware of her parents’ criminal activities and is a beneficiary of the profits from
  their TCO. As such, it appears that her case does not warrant prosecutorial discretion.

  Please see attached documents.

  Approved Guidance:
  IOE   PII     /A   PII

  Thank you for bringing this case to our attention. After further review, SCOPS WATS concurs with CSCs
  recommendation to issue a discretionary denial.




                                                                                                   CAR 0392
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 63 of 79 Page ID
                                 #:1965
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 64 of 79 Page ID
                                 #:1966
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 65 of 79 Page ID
                                 #:1967
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 66 of 79 Page ID
                                 #:1968
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 67 of 79 Page ID
                                 #:1969
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 68 of 79 Page ID
                                 #:1970
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 69 of 79 Page ID
                                 #:1971
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 70 of 79 Page ID
                                 #:1972

  From:            Nguyen, Van T
  To:              Robinson, Brandon M
  Cc:              Umoru, Victoria E; Garon, Michielle S
  Subject:         RE: A#    PII        - DACA applicant
  Date:            Wednesday, October 18, 2017 4:59:10 PM
  Attachments:     image001.png


  Perfect! Thank you so much for your response, Brandon.

  Van Nguyen
        PII
        PII        (Fax)
                  PII

  From: Robinson, Brandon M
  Sent: Wednesday, October 18, 2017 1:14 PM
  To: Nguyen, Van T
  Cc: Umoru, Victoria E; Garon, Michielle S
  Subject: RE: A#       PII     - DACA applicant

  Hi Van,

  After further review, SCOPS WATS concurs with CSCs recommendation to issue a discretionary
  denial. Please let us know if we can be of any further assistance.

  Thanks,
  Brandon

  From: Nguyen, Van T
  Sent: Wednesday, October 11, 2017 8:19 PM
  To: Robinson, Brandon M
  Cc: Umoru, Victoria E; Garon, Michielle S
  Subject: RE: A#       PII     - DACA applicant

  Thank you, Brandon.
  The hearing is scheduled for November 8th. I hope for a response before then. In a meantime, I will
  advise CBP to wait.

  Best regards,
  Van Nguyen
        PII
        PII        (Fax)
                  PII

  From: Robinson, Brandon M
  Sent: Wednesday, October 11, 2017 2:27 PM
  To: Nguyen, Van T
  Cc: Umoru, Victoria E; Garon, Michielle S

                                                                                            CAR 0400
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 71 of 79 Page ID
                                 #:1973

  Subject: RE: A#         PII    - DACA applicant

  Hi Van,

  I apologize for the delay. We will take a look at this case and follow up as soon as guidance becomes
  available.

  Thanks,
  Brandon

  Brandon Robinson
  Adjudications Officer
  Service Center Operations
  U.S. Citizenship and Immigration Services
  Department of Homeland Security
       PII       (cell)
                  PII


  From: Nguyen, Van T
  Sent: Tuesday, October 03, 2017 3:50 PM
  To: Robinson, Brandon M; Umoru, Victoria E
  Subject: FW: A#              - DACA applicant

  Hi Brandon and Victoria:

  Hope all is well with you both. Would it be possible to expedite the review of the below mentioned
  RAG? The requestor has an IJ hearing on November 8, and CBP is asking for the DACA status.

  Thank you and best regards,
  Van Nguyen
        PII
        PII         (Fax)
                    PII

  From: Nguyen, Khanh K (Connie)
  Sent: Tuesday, October 03, 2017 12:28 PM
  To: Nguyen, Van T
  Subject: FW: A#              - DACA applicant

  Hi Van,

  Is it possible for you to contact HQ to see if they can expedite on this RAG? The IJ hearing is on
  November 8. Looks like an SME picked it up on 8/22/17.



     BCU.CSC- PII -               BCU.CSC IOE       PII    /              Denial 8/22/2017 HQSCO


                                                                                                CAR 0401
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 72 of 79 Page ID
                                 #:1974

       8/22/2017                         A    PII                                        SME




  Thank you,
  Connie

  From: HOLMES, PII
  Sent: Tuesday, October 03, 2017 10:34 AM
  To: Nguyen, Khanh K (Connie)
  Subject: RE: A#     PII      - DACA applicant

  Good morning,

  I am just following up on the below request to see if you have heard anything back from HQ.

  Thank you,

 PII    Holmes
  Supervisory Border Patrol Agent
  San Diego Sector Prosecutions
                 PII
  O: (           PII
  C:       PII

  From: Nguyen, Khanh K (Connie)
  Sent: Monday, August 21, 2017 10:22 AM
  To: HOLMES, PII      <               PII
  Subject: RE: A#   PII      - DACA applicant


  Good morning,



  I will rewrite my analysis then. It usually takes HQ about a month to get back to us. If I
  don’t hear from them by the end of September, I’ll ask my supervisor to contact someone
  there to expedite the review. Once I have their concurrence, I’ll deny her DACA filing
  immediately on discretionary ground then email you the denial notice. I’m sure we will get
  it done before the IJ hearing.



  BTW, I already sent the A-file back to Daniel last week. Thanks for your help with that.



  Have a good day,

  Connie



                                                                                            CAR 0402
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 73 of 79 Page ID
                                 #:1975



  From: HOLMES, PII
  Sent: Monday, August 21, 2017 9:28 AM
  To: Nguyen, Khanh K (Connie)
  Subject: RE: A#    PII      - DACA applicant



  Good morning,



  The agents would prefer it not be FOIA-able as there is information contained in it that the
  individuals being investigated are not aware that we know.



  Thank you,



 PII    Holmes

  Supervisory Border Patrol Agent

  San Diego Sector Prosecutions

       PII




                                                                                       CAR 0403
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 74 of 79 Page ID
                                 #:1976

  From:            King, Alexander R
  To:              Robinson, Brandon M
  Cc:              Umoru, Victoria E; Garon, Michielle S
  Subject:         RE: A#    PII        - DACA applicant
  Date:            Wednesday, October 18, 2017 3:45:52 PM
  Attachments:     image001.png


  Hi Brandon,

  I concur with the center recommendation to deny.

  Thanks,
  Alex

  From: Robinson, Brandon M
  Sent: Thursday, October 12, 2017 3:56 PM
  To: King, Alexander R
  Cc: Umoru, Victoria E; Garon, Michielle S
  Subject: FW:        PII        - DACA applicant

  Hi Alex,

  CSC is requesting our review of BCU         PII          as it appears the requestor has an upcoming
  court hearing on 11/10/17. The DACA team concurs with the center recommendation to issue a
  discretionary denial; however, we wanted to provide you with visibility on this case prior to submitting
  this guidance back to CSC. I’ve copied and pasted the RAG below for convenience.

  Question/Concern:
  Requestor lives at the stash house where CBP arrested her parents while in possession of cocaine and
  bulk cash. Should she be granted DACA?

  Background:
     · 09/06/2012 – Juvenile charge for Remain at Scene of Riot/etc.
     · 01/28/2015 – charged for Trespass, Injure Property. The case appears to be dismissed.
     · 04/24/2017 – Customs & Border Patrol (CBP) arrested the requestor’s parents at
             , Los Angeles, and seized $630,000 and 15lbs cocaine. CBP investigation has determined
         that her parents head the Rueda Transnational Criminal Organization (TCO). The requestor
         arrived at the scene during the arrest. She listed this address as her residence from 1/1/01-
         4/1/17 on her DACA request.
     · 05/18/2017 – CBP went to her current residence to search for specific targets associated with
         the Rueda TCO. She was arrested at the scene for immigration violation.
     · 11/08/2017 – Removal proceedings hearing.

  Analysis:
  Although there is no evidence the requestor has ever been directly involved in her parents’ TCO
  operation, she has lived with them into adulthood. CBP encountered her at two different stash houses
  targeted in their investigation. CBP classifies her as an associate to the Rueda TCO by virtue of familial
  relation in LES .


                                                                                                   CAR 0404
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 75 of 79 Page ID
                                 #:1977
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 76 of 79 Page ID
                                 #:1978

  Brandon

  Brandon Robinson
  Adjudications Officer
  Service Center Operations
  U.S. Citizenship and Immigration Services
  Department of Homeland Security
       PII       (cell)
                  PII


  From: Nguyen, Van T
  Sent: Tuesday, October 03, 2017 3:50 PM
  To: Robinson, Brandon M; Umoru, Victoria E
  Subject: FW: A#              - DACA applicant

  Hi Brandon and Victoria:

  Hope all is well with you both. Would it be possible to expedite the review of the below mentioned
  RAG? The requestor has an IJ hearing on November 8, and CBP is asking for the DACA status.

  Thank you and best regards,
  Van Nguyen
        PII
                    (Fax)
                   PII

  From: Nguyen, Khanh K (Connie)
  Sent: Tuesday, October 03, 2017 12:28 PM
  To: Nguyen, Van T
  Subject: FW: A#              - DACA applicant

  Hi Van,

  Is it possible for you to contact HQ to see if they can expedite on this RAG? The IJ hearing is on
  November 8. Looks like an SME picked it up on 8/22/17.



     BCU           PII             BCU.CSC IOE      PII      /A    PII      Denial 8/22/2017 HQSCO SME




  Thank you,
  Connie

  From: HOLMES, PII
  Sent: Tuesday, October 03, 2017 10:34 AM
  To: Nguyen, Khanh K (Connie)
  Subject: RE: A#     PII      - DACA applicant



                                                                                                       CAR 0406
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 77 of 79 Page ID
                                 #:1979

  Good morning,

  I am just following up on the below request to see if you have heard anything back from HQ.

  Thank you,

 PII    Holmes
  Supervisory Border Patrol Agent
  San Diego Sector Prosecutions
               PII
  O:          PII
  C:       PII

  From: Nguyen, Khanh K (Connie)
  Sent: Monday, August 21, 2017 10:22 AM
  To: HOLMES, PII                     PII
  Subject: RE: A#   PII       DACA applicant


  Good morning,



  I will rewrite my analysis then. It usually takes HQ about a month to get back to us. If I don’t
  hear from them by the end of September, I’ll ask my supervisor to contact someone there to
  expedite the review. Once I have their concurrence, I’ll deny her DACA filing immediately on
  discretionary ground then email you the denial notice. I’m sure we will get it done before the
  IJ hearing.



  BTW, I already sent the A-file back to Daniel last week. Thanks for your help with that.



  Have a good day,

  Connie



  From: HOLMES, PII
  Sent: Monday, August 21, 2017 9:28 AM
  To: Nguyen, Khanh K (Connie)
  Subject: RE: A#     PII     - DACA applicant



  Good morning,



  The agents would prefer it not be FOIA-able as there is information contained in it that the
  individuals being investigated are not aware that we know.

                                                                                                CAR 0407
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 78 of 79 Page ID
                                 #:1980



  Thank you,



 PII    Holmes

  Supervisory Border Patrol Agent

  San Diego Sector Prosecutions

       PII




                                                                    CAR 0408
Case 2:18-cv-09276-DMG-PLA Document 69-6 Filed 04/27/20 Page 79 of 79 Page ID
                                 #:1981
